                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

JULLEE CHAMBERLAIN,                 :

                                     :
          Plaintiff                      CIVIL ACTION NO. 3:16-1408
                                     :
          v.
                                     :       (JUDGE MANNION)
WYOMING COUNTY,
                                     :
          Defendant

                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   The defendant County’ motion for summary judgment,

          (Doc. 28), is GRANTED IN PART and DENIED IN PART.

    (2)   The County’s motion is DENIED with respect to plaintiff’s

          disparate treatment disability discrimination claims against

          the County under Section 504 of the Rehabilitation Act and

          under the ADA, Counts 1and 6 of her amended complaint,

          (Doc. 15).

    (3)   The County’s motion is GRANTED as to plaintiff’s failure

          to accommodate claims under the RA and the ADA, Counts

          2 and 7.

    (4)   The County’s motion is GRANTED as to plaintiff’s retaliation

          claims under the RA and the ADA, Counts 3 and 8.
          (5)        The County’s motion is GRANTED with respect to plaintiff’s ADEA

                     claim, Count 9.

          (6)        The County’s motion is GRANTED with respect to plaintiff’s FMLA

                     claims in Counts 4 and 5 alleging interference and retaliation.

          (7)        The County’s motion with respect to the issue of damages under

                     the FMLA is DENIED A MOOT.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


Date: November 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-1408-01-ORDER.wpd




                                                                   2
